UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee xX
SAMBIT PATTANAYAK, :
Plaintiff, :
-against- :
: ORDER
MASTERCARD INC.,, :
. 21 Civ. 2657 (GBD)
Defendant. :
wee ee ee ee ee ee ee ee ee ee ee ee eee xX

GEORGE B. DANIELS, District Judge:
The initial conference scheduled for July 7, 2021 at 9:30 am is hereby cancelled. An oral

argument on Defendants’ Motion to Dismiss the Complaint, (ECF No. 22), is scheduled for August

4, 2021 at 11:00 am.

Dated: May 25, 2021
New York, New York
SO ORDERED.

Para, b Dore

ORGY B. DANIELS
ITED STATES DISTRICT JUDGE

 

 

 
